Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding - precedent in this circuit.
PER CURIAM:
Linda M. Bennett seeks to appeal the district court’s order adopting the magistrate judge’s recommendation and granting on sovereign immunity grounds the motion to dismiss filed by Defendant Office of Personnel Management. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Bennett seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. See Catlin v. United States, 324 U.S. 229, 233, 65 S.Ct. 631, 89 L.Ed. 911 (1945); Baird v. Palmer, 114 F.3d 39, 42 (4th Cir.1997); Sault Ste. Marie Tribe of Chippewa Indians v. Michigan, 5 F.3d 147, 150 (6th Cir.1993). Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.